DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-11 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang (2015/0043142).
Regarding Claim 8: Jang teaches a display panel (fig. 5), including: a substrate (251c), wherein the substrate includes a first portion (257c) and a bent portion (bent portions of 251c in fig. 5) connected to the first portion (fig. 5); wherein the bent portion includes at least a first sub-bent portion (portion of 251c on the right side of fig. 5 bent downward) and a second sub-bent portion (260) connected to each other (fig. 5), and the first sub-bent portion extends from the first portion (fig. 5), and a bent angle of the first sub-bent portion is less than 180 degrees (fig. 5).
Regarding Claim 9: Jang teaches the bent portion further includes a third sub-bent portion (259c), and the third sub-bent portion is connected to the second sub-bent portion (fig. 5); wherein the bent portion is provided with a first corner point (area between first and second sub-bent portions in fig. 5) and a second corner point (area between second and third sub-bent portions in fig. 5), and the first sub-bent portion extends from the first portion to the first corner point (fig. 5); the second sub-bent portion extends from the first corner point to the second corner point (fig. 5); the third sub-bent portion extends from the second corner point (fig. 5).
Regarding Claim 10: Jang teaches wherein a sum of the bent angle of the first sub-bent portion and a bent angle of the third sub-bent portion is equal to 180 degrees (fig. 5), and a bent angle of the second sub-bent portion is 180 degrees (fig. 5).
Regarding Claim 11: Jang teaches including a first support plate (251b), wherein the first support plate includes a first surface (fig. 5) and a second surface (fig. 5), which are opposite to each other (fig. 5), and the first portion is disposed on the first surface (fig. 5), and the support plate is configured to support the first portion (fig. 5); the bent portion is bent by a plurality of times along an end portion of the first support plate to be bent to one side of the second surface (fig. 5).
Regarding Claim 17: Jang teaches an electronic apparatus, including a display panel (fig. 5), wherein the display panel includes: a substrate (251c), wherein the substrate includes a first portion (257c) and a bent portion (bent portions of 251c in fig. 5) connected to the first portion (fig. 5); wherein the bent portion includes at least a first sub-bent portion (portion of 251c on the right side of fig. 5 bent downward) and a second sub-bent portion (260) connected to each other (fig. 5), and the first sub-bent portion extends from the first portion (fig. 5), and a bent angle of the first sub-bent portion is less than 180 degrees (fig. 5).
Regarding Claim 18: Jang teaches the bent portion further includes a third sub-bent portion (259c), and the third sub-bent portion is connected to the second sub-bent portion (fig. 5); wherein the bent portion is provided with a first corner point (area between first and second sub-bent portions in fig. 5) and a second corner point (area between second and third sub-bent portions in fig. 5), and the first sub-bent portion extends from the first portion to the first corner point (fig. 5); the second sub-bent portion extends from the first corner point to the second corner point (fig. 5); the third sub-bent portion extends from the second corner point (fig. 5).
Regarding Claim 19: Jang teaches wherein a sum of the bent angle of the first sub-bent portion and a bent angle of the third sub-bent portion is equal to 180 degrees (fig. 5), and a bent angle of the second sub-bent portion is 180 degrees (fig. 5).
Regarding Claim 20: Jang teaches wherein the display panel further includes a first support plate (251b), wherein the first support plate includes a first surface (fig. 5) and a second surface (fig. 5), which are opposite to each other (fig. 5), and the first portion is disposed on the first surface (fig. 5), and the support plate is configured to support the first portion (fig. 5); the bent portion is bent by a plurality of times along an end portion of the first support plate to be bent to one side of the second surface (fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (2015/0043142) in further view of Hou (2017/0098794).
Regarding Claim 1: Jang teaches a display panel (fig. 5), including: a substrate (251c), wherein the substrate includes a first portion (257c) and a bent portion (bent portions of 251c in fig. 5) connected to the first portion (fig. 5); wherein the bent portion includes at least a first sub-bent portion (portion of 251c on the right side of fig. 5 bent downward) and a second sub-bent portion (260) connected to each other (fig. 5), and the first sub-bent portion extends from the first portion (fig. 5), and a bent angle of the first sub-bent portion is less than 180 degrees(fig. 5); the bent portion further includes a third sub-bent portion (259c), and the third sub-bent portion is connected to the second sub-bent portion (fig. 5); the bent portion is provided with a first corner point (area between first and second sub-bent portions in fig. 5) and a second corner point (area between second and third sub-bent portions in fig. 5), and the first sub-bent portion extends from the first portion to the first corner point (fig. 5); the second sub-bent portion extends from the first corner point to the second corner point (fig. 5); the third sub-bent portion extends from the second corner point (fig. 5), but lacks a specific teaching of a protective film is disposed on the substrate, and the protective film is bent along with the bent portion.
Hou teaches a protective film (150) is disposed on the substrate (fig. 1a), and the protective film is bent along with the bent portion (fig. 1a).
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Jang by having a protective film is disposed on the substrate, and the protective film is bent along with the bent portion as disclosed by Hou in order to allow for better more secure protection of the substrate components and decreasing the chance of damage to the apparatus which in turn would require repair or replacement of the damaged components. 
Regarding Claim 2: Jang teaches wherein a sum of the bent angle of the first sub-bent portion and a bent angle of the third sub-bent portion is equal to 180 degrees (fig. 5), and a bent angle of the second sub-bent portion is 180 degrees (fig. 5).
Regarding Claim 3: Jang teaches a first support plate (251b), wherein the first support plate includes a first surface (fig. 5) and a second surface (fig. 5), which are opposite to each other (fig. 5), and the first portion is disposed on the first surface (fig. 5), and the support plate is configured to support the first portion(fig. 5); the bent portion is bent by a plurality of times along an end portion of the first support plate to be bent to one side of the second surface (fig. 5).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (2015/0043142) as applied to the claims above, and further in view of Hou (2017/0293194).
Regarding Claim 16: Jang lacks a specific teaching of a protective film is disposed on the substrate, and the protective film is bent along with the bent portion.
Hou teaches a protective film (150) is disposed on the substrate (fig. 1a), and the protective film is bent along with the bent portion (fig. 1a).
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Jang by having a protective film is disposed on the substrate, and the protective film is bent along with the bent portion as disclosed by Hou in order to allow for better more secure protection of the substrate components and decreasing the chance of damage to the apparatus which in turn would require repair or replacement of the damaged components. 

Allowable Subject Matter
Claims 4-7, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4-7, 12-15 are considered to include allowable subject matter because the prior art of record neither anticipates nor renders obvious the limitations of the claims in combination with the base claims and all intervening claims. Specifically the prior art lacks a specific teaching of a filler piece is disposed between the bent portion and the first support plate, and the filler piece is located at the one side of the second surface, and the filler piece is configured to fix the bent portion as described in claims 4 and 12, wherein claims 5-7 and 13-15 are dependent upon respective claims 4 and 12 and are also considered to include the same allowable subject matter in combination with the base claims and all intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841